Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-20, drawn to A system comprising: a radio printed circuit board; a first antenna element located proximate an edge of the radio printed circuit board; a second antenna element located proximate the edge of the radio printed circuit board; and a cancelation circuit located on the radio printed circuit board and connected to feeding points of the first antenna element and the second antenna element, wherein the cancelation circuit provides a cancelation effect at output ports of the cancelation circuit with respect to signals broadcast by the first antenna element and the second antenna element over air, classified in H01Q 1/523, H01Q 1/525 and H01Q 3/2605.
II. Claims 9-14, drawn to A radio frequency cancelation circuit comprising: a first radio connection point; a second radio connection point; a first antenna feed point electrically coupled to the first radio connection point; a second antenna feed point electrically coupled to the second radio connection point; and a filter electrically coupled between the first radio connection point and the second radio connection point to provide a cancelation effect at the first radio connection point and the second radio connection point with respect to signals broadcast over air by a first antenna element coupled to the first antenna feed point and a second antenna element coupled to the second antenna feed point, classified in H01Q 1/2208, H01Q 1/2216 and H01Q 1/24.
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has 
In respect to Invention I the combination has separate utility “A system comprising: a radio printed circuit board; a first antenna element located proximate an edge of the radio printed circuit board; a second antenna element located proximate the edge of the radio printed circuit board; and a cancelation circuit located on the radio printed circuit board and connected to feeding points of the first antenna element and the second antenna element, wherein the cancelation circuit provides a cancelation effect at output ports of the cancelation circuit with respect to signals broadcast by the first antenna element and the second antenna element over air.” by which can perform separately because it capable operating without Invention II subcombination. See MPEP 806.05 (d)
In respect to Invention II the subcombination has separate utility “A radio frequency cancelation circuit comprising: a first radio connection point; a second radio connection point; a first antenna feed point electrically coupled to the first radio connection point; a second antenna feed point electrically coupled to the second radio connection point; and a filter electrically coupled between the first radio connection point and the second radio connection point to provide a cancelation effect at the first radio connection point and the second radio connection point with respect to signals broadcast over air by a first antenna element coupled to the first antenna feed point and a second antenna element coupled to the second antenna feed point.” by which can perform separately because it capable operating without Invention I combination. See MPEP 806.05 (d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Invention I and II show mutually exclusive subject matter which would require search and consideration in several different subclasses with H01Q each containing thousands of references.
The prior art applicable to one invention (embodiment) would not likely be applicable to another invention (embodiment).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844